The challenged statute may have been ineptly drawn, as the majority observes, but if it is valid — the majority holds that it is — it should have effect according to the purpose and intent of the lawmakers. This is a primary rule of construction.
"All the rules should be considered when it is necessary to construe a statute, and no particular rule should be followed to the exclusion of all others when to do so would lead to illogical conclusions." 59 C.J. 944, § 563. *Page 197 
The courts, in pursuance of the general object of giving effect to the intention of the legislature, are not controlled by the literal meaning of the language of the statute, but the spirit or intention of the law prevails over the letter thereof. 59 C.J. 964.
"Since all statutes must be interpreted before they can be applied, might not the rule be announced that all statutes are subject to construction, and if there be more than one possible construction, that meaning will be adopted which most reasonably seems to be the one intended by the legislature, after the court has considered all intrinsic and extrinsic aids? Since in practice this largely represents the method actually pursued by the court in its search for the legislative intent, there should be no real objection to recognizing that which already is a reality." Crawford's Statutory Construction, 283, § 175.
BLAKE, J., concurs with MILLARD, J.